Citation Nr: 0919374	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for idiopathic pulmonary 
fibrosis, claimed as asbestos-related disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran requested a Board hearing in February 2008.  In 
April 2009, the Veteran's representative withdrew the request 
for a hearing after consulting with the Veteran, who is 
currently housebound and bedridden.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's idiopathic pulmonary fibrosis is not related to 
active service.


CONCLUSION OF LAW

Idiopathic pulmonary fibrosis was not incurred or aggravated 
by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to asbestos while 
serving onboard the U.S.S. Shenandoah.  His duties involved 
scraping and sanding paint off the ship.  He also recalls 
sleeping in a room that contained exposed pipes.  He asserts 
that asbestos exposure in service has caused his current lung 
condition.


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of pulmonary problems.  A 
July 1960 chest X-ray was negative.  The August 1961 
separation examination indicated that the lungs and chest 
were normal.

Dr. Lahive, the Veteran's private treating physician, 
diagnosed the Veteran with idiopathic pulmonary fibrosis in 
May 2007.

The Veteran underwent a VA examination in July 2007.  The 
examiner confirmed the diagnosis of idiopathic pulmonary 
fibrosis.  The examiner noted that the Veteran's reported 
history does not suggest significant asbestos exposure.  The 
chest X-ray showed extensive interstitial changes bilaterally 
without pleural plaques, consistent with idiopathic pulmonary 
fibrosis without evidence of asbestos exposure.  The examiner 
opined that the likelihood that the Veteran's pulmonary 
fibrosis had its onset or is causally related to service is 
less than 50 percent.

In his substantive appeal, the Veteran draws the Board's 
attention to the report of the chest X-ray obtained during 
the July 2007 VA examination, in which the radiologist noted 
that he suspected the possibility of pleural plaques.  The VA 
examining physician interpreted this X-ray and found no 
pleural plaques.  Given the radiologist's tentative phrasing, 
the Board finds the examining physician's final 
interpretation of the X-ray authoritative and finds no 
grounds to question the soundness of the opinion based upon 
it.

In a March 2009 letter, Dr. Lahive stated that the Veteran 
has rapidly progressing interstitial lung disease, and that 
the nature of his fibrosis is unclear.  She opines that it is 
likely to be idiopathic pulmonary fibrosis although 
interstitial lung disease due to exposures such as asbestos 
is possible.  This opinion does not show that the Veteran's 
illness was more likely than not caused by asbestos exposure 
in service.  See 38 U.S.C.A. § 5107.

The Board has considered the Veteran's contention that a 
relationship exists between his lung illness and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  As a 
layman, he can certainly attest to his in service experiences 
and current symptoms, but he is not competent to provide an 
opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the competent medical evidence does not show that the 
Veteran's idiopathic pulmonary fibrosis is related to 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the- doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Formerly, proper notice included asking the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in July 2007 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The July 2007 letter also contained the 
specific notice of the appropriate disability rating and 
effective date of any grant of service connection, required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, private treatment 
records, and personnel records.  A VA examination was 
conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for idiopathic pulmonary 
fibrosis, claimed as asbestos-related disease, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


